Citation Nr: 0303902	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-48 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether a Substantive Appeal was timely filed with respect to 
the assignment of June 29, 1989, for a grant of service 
connection for Hodgkin's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from February 1971 to March 
1972.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a July 1994 decision, of which the veteran 
was notified in August, by the Philadelphia, Pennsylvania, 
Regional Office (RO).  The July 1994 decision granted service 
connection for Hodgkin's disease, and assigned an evaluation 
and an effective date therefor.  The veteran disagreed with 
the evaluation and effective date assigned.  In April 2001, 
the Board remanded the case on procedural grounds.


REMAND

An appeal to the Board is a three step process.  The first 
step is the "Notice of Disagreement" that must be filed 
after the RO advises a claimant of the denial of a claim for 
VA benefits.  The second step is the "Statement of the 
Case" the RO must issue the claimant.  The third step is the 
"Substantive Appeal" the claimant must file after receipt 
of the Statement of the Case.  The third step, the 
Substantive Appeal, may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the RO within 
prescribed time limits.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2002).  The timely filing of an adequate 
Substantive Appeal is the last action the claimant must take 
to complete, or perfect, appeal.

The Substantive Appeal must be filed within: (1) one year 
from the day the regional office mailed the letter saying it 
had denied the claim, or (2) 60 days from the day the 
regional office mailed the Statement of the Case, whichever 
is later.  The appellant may request an extension of time for 
filing the Substantive Appeal, but that request must be 
postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is granted, 
the Substantive Appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. §§ 20.302(b), 20.303.

In this case, the RO notified the veteran by letter dated 
August 10, 1994, that his claim for service connection for 
Hodgkin's disease had been granted.  The letter advised him 
of the ratings assigned and the effective dates for the 
ratings.  It also advised him that, to appeal the decision, 
he had to file a Notice of Disagreement within one year of 
the date of the letter of notification.  Thus, in order to 
appeal the decision, the appellant had to file a Notice of 
Disagreement before August 10, 1995.  The veteran filed a 
Notice of Disagreement on August 9, 1995, disagreeing with 
the effective date for service connection for Hodgkin's 
disease prescribed by the 1994 decision, and submitted 
additional evidence with the Notice of Disagreement.

Upon receipt of the Notice of Disagreement, the regional 
office reviewed the additional evidence submitted, and issued 
another rating decision, on September 6, 1995, that confirmed 
the evaluation and effective date assigned by the July 1994 
RO decision.  In a letter dated September 19, 1995, the RO 
enclosed a Statement of the Case, instructions for filing a 
Substantive Appeal, and a VA Form 9 for use as a Substantive 
Appeal.  The Notice of Disagreement was filed so late that no 
time remained of the one-year period following the issuance 
of the 1994 RO decision, so the law requires that the veteran 
file his Substantive Appeal within 60 days of the date the RO 
mailed the Statement of the Case.  The record does not 
reflect that he filed a Substantive Appeal, or anything that 
could be deemed to be a Substantive Appeal, within 60 days of 
September 19, 1995.

On March 21, 1996, the veteran filed a statement that he 
denominated a Notice of Disagreement with the September 6, 
1995, RO decision.  However, that decision was not separate 
and independent of the 1994 decision; it was only a decision 
made after reviewing the additional evidence submitted with 
the Notice of Disagreement filed in August 1995.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) ("There 
can be only one valid NOD as to a particular claim, extending 
to all subsequent RO and BVA adjudications on the same claim 
until a final RO or BVA decision has been rendered in that 
matter, or the appeal has been withdrawn by the claimant.")  
Thus, the document filed in March 1996, which purported to be 
a Notice of Disagreement, was a legal nullity because one 
Notice of Disagreement had already been filed in August 1995 
as to the issue of the effective date for service connection 
for Hodgkin's disease.  Nevertheless, the RO appears to have 
accepted the March 1996 statement as a Notice of Disagreement 
as to the September 1995 decision in order to "preserve" 
the veteran's appeal of the issue.

In fact, the veteran appealed, but had not perfected appeal 
of, the July 1994 RO decision.  In law, at least at that 
time, the Board was without jurisdiction to proceed further 
with the appeal.  Roy.  However, in order to preserve the 
veteran's appeal of the issue, the Board entertained the 
fiction that the veteran did not appeal the July 1994 
decision, but did appeal the September 1995 decision.  In 
order to reach that point, the Board had to conclude that the 
July 1994 RO decision became final.  Cf. 38 U.S.C.A. 
§ 7105(c); Hamilton.  If the 1994 RO decision was final, then 
the issue on appeal was whether new and material evidence had 
been received with which to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  In its April 2001 decision, the 
Board remanded that issue to the RO for adjudication.

In a Supplemental Statement of the Case, mailed to the 
veteran on September 23, 2002, the RO determined that new and 
material evidence had not been submitted.  The veteran had 60 
days, from the day the Supplemental Statement of the Case was 
mailed, to file a Substantive Appeal from the decision 
therein.  The record now before the Board fails to disclose a 
timely Substantive Appeal from that decision.

In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) ruled that, unless the RO closed the 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 19.32 (2002), for failure to file a timely Substantive 
Appeal, that failure did not automatically deprive the Board 
of jurisdiction.  Gonzales-Morales v. Principi, No. 00-933, 
2003 U.S. App. Vet. Claims LEXIS 60 (Jan. 28, 2003).  
Accordingly, the case must once again be remanded so the RO 
can determine whether the veteran filed a timely Substantive 
Appeal, and thereby perfected appeal, as to any RO decision.  
If the RO determines that a timely Substantive Appeal has not 
been filed, the RO should close the appeal.  In any event, 
and Gonzalez-Morales notwithstanding, "questions as to 
timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (emphasis added).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should review documents filed 
by the veteran since September 19, 1995, 
the date the Statement of the Case was 
mailed to him following his August 1995 
Notice of Disagreement, to determine 
whether any document constitutes a timely 
Substantive Appeal.  The RO should also 
review documents filed by the veteran 
since September 23, 2002, the date the 
Statement of the Case was mailed to him 
following the April 2001 Board remand, to 
determine whether any of them constitute 
a timely Substantive Appeal.

2.  If a timely Substantive Appeal was 
not filed, the RO should close the 
appeal, and document that action in the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paragraphs 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases remanded by the 
Board and the Court.


________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

